Citation Nr: 1547396	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and social anxiety, prior to April 30, 2015 (excluding the time period from October 25, 2010, to December 31, 2010, where a temporary total evaluation due to hospitalization has been assigned).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 30, 2015.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, in which the Veteran's 50 percent disability rating for service-connected PTSD was continued.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Denver, Colorado.

In October 2012, the Veteran testified before the undersigned Acting Veterans Law Judge via video conference; a written transcript of the hearing has been prepared and associated with the evidence of record.

During the pendency of the appeal, in a January 2010 rating decision, the RO assigned a temporary total hospitalization rating under 38 C.F.R. § 4.29 (2015) for the Veteran's service-connected PTSD from October 25, 2010, to December 31, 2010.  Thereafter, the RO continued the Veteran's 50 percent disability rating.

In November 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  After completing the requested action, the AOJ issued a supplemental statement of the case in May 2015.  The Veteran's case has now returned to the Board for further consideration.

In a May 2015 rating decision, the RO increased the Veteran's disability rating for his service-connected PTSD to 100 percent, effective April 30, 2015.  However, the issue of a higher rating for the period prior to April 30, 2015 is still before the Board as the Veteran has not expressed satisfaction with this rating, and the Veteran is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue for a higher rating prior to April 30, 2015 is still on appeal.

The Board notes that, at the time of the November 2014 Board remand, the Veteran was represented by the Colorado Division of Veterans Affairs.  However, following the Board's remand, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing a private attorney as his representative.  The Board recognizes this change in representation.

In August 2015, the Veteran's attorney submitted additional evidence in support of the Veteran's claim, including VA treatment records and Social Security Administration (SSA) records, without a waiver of AOJ consideration.  However, the submission consisted of documents that were duplicative of those already contained in the claims file and considered by the AOJ, most recently in the May 2015 supplemental statement of the case.  Thus, a waiver of initial AOJ consideration is not required.  See 38 C.F.R. § 20.1304 (2015).

With regard to the characterization of the claims on appeal, the Board notes that during the pendency of the appeal, in August 2015, the Veteran, through his attorney, submitted a formal claim for a TDIU, alleging an inability to retain employment due to his service-connected PTSD.  A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board must consider the TDIU issue as part of the Veteran's claim for an increase.

The Board notes that the Veteran's claims are now being processed using the paperless Virtual VA and Veterans Benefits Management System (VBMS) systems.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

From September 10, 2007 to April 29, 2015, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, and mood, due to symptoms such as the following: anxiety; panic attacks; depressed mood; hypervigilance; exaggerated startle response; flashbacks, intrusive thoughts, and distressing memories related to his military service; difficulties with memory and concentration; suicidal ideation; anger and irritability; chronic sleep disturbances, including nightmares and thrashing in his sleep; episodic hallucinations; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  At no point prior to April 30, 2015, did the Veteran's PTSD more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

From September 10, 2007 to April 29, 2015, the criteria for an disability rating of 70 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the PTSD claim adjudicated below, the AOJ sent a letter to the Veteran in September 2007 with VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and SSA records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this claim.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Additionally, the Veteran was afforded VA examinations in September 2007, January 2009, January 2012,  and April 2015, to determine the nature and severity of his PTSD.  Neither the Veteran nor his attorney have alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his attorney have alleged that his disabilities have worsened in severity since the April 2015 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Veteran was provided an opportunity to set forth his contentions during the October 2012 hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the October 2012 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact those symptoms have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's testimony before the undersigned in October 2012, the Board remanded the issue in order to obtain a more recent examination, as well as outstanding VA treatment records and outstanding SSA records.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, in November 2014, the Board remanded the case for additional development.  Specifically, the Board remanded the Veteran's claim so that outstanding VA and SSA records could be obtained.  Additionally, the AOJ was to schedule the Veteran for a new VA examination to determine the current level and severity of his service-connected PTSD.  In January 2015, the Veteran's SSA records were associated with the claims file, and in February 2015, updated VA treatment records were associated with the claims file.  Furthermore, in April 2015, the Veteran underwent a VA examination that addressed the nature and severity of his service-connected PTSD.  Therefore, the Board finds that the AOJ substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 015 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.
 
A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases such as this, a claimant may experiences multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted. 

The Veteran's PTSD with depressive disorder and social anxiety is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that code, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  

The Board observes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Thus, the newer DSM-V does not apply to the present case.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Evidence relevant to the severity of the Veteran's PTSD includes VA examination reports dated in September 2007, January 2009, January 2012,  and April 2015, VA treatment records, and lay statements from the Veteran, his family, and his friends. 

In September 2007, the Veteran underwent a VA examination to address the nature and severity of his service-connected PTSD.  During the examination, the Veteran stated that he suffered a panic attack the previous year that caused him to go to the hospital.  The Veteran stated that his symptoms were ongoing and that they were of a moderate severity.  The Veteran stated that he had problems with memory and concentration, that he tends to be hypervigilant and hyper-alert, and stated that he suffers from both flashbacks and nightmares.  He stated that he also had an exaggerated startle response.  The examiner noted that the Veteran was placed on two weeks leave at work due to his anger management problems.  The Veteran stated that work had become more stressful and that he was more irritable and easily impulsive and angry in a work-like setting.  The Veteran stated that he had a supportive marital relationship and that he enjoyed spending time with his grandchildren, but that he was withdrawn from all others, and that he did not engage in any activities for pleasure.  He stated that, aside from the relationships with his "very close" family members, his other relationships has deteriorated.

Upon examination, the Veteran was oriented to person, place, and time.  He was pleasant and cooperative although his affect was subdued and somewhat flat.  He reported feeling anxious over the last few years but that an increase in medication had helped.  The examiner found no evidence of impairment of thought process or his ability to communicate, and he denied any delusions or hallucinations.  The Veteran made eye contact and interacted appropriately, and there was no evidence of homicidal or suicidal ideation.  His speech was normal.  He reported occasional panic attacks.  The examiner noted that the Veteran appeared to have a flattened affect and that he seemed somewhat depressed.  The examiner noted mild impairment of impulse control, especially over anger expression, as well as a significant daily sleep impairment.  The Veteran reported thrashing in his sleep, and that he would accidentally strike his wife during these episodes.  The Veteran reported social avoidance and emotional numbing.

The examiner assigned the Veteran a GAF score of 55.  The examiner noted that the Veteran's symptoms had worsened since his last examination, and that the Veteran engaged in inappropriate behavior such as anger outbursts at work and social withdrawal from friends.  The Veteran's though processes were found not to be impaired.  The examiner concluded that there was reduced reliability and productivity due to PTSD.

A September 2007 VA treatment note noted that the Veteran continued to experience intrusive thought and distressing memories of his military experiences.  The Veteran continued to experience avoidance symptoms, emotional numbing, arousal symptoms, and depression.  The Veteran  complained of excessive work-related stress due to agitation, anger, and difficulties with concentration and memory.  He expressed fear over his ability to maintain employment.  The Veteran was oriented, but his affect was flat, and he appeared depressed.  The VA social worker opined that his PTSD symptoms caused deficiencies in most areas, including, employment, family relationships, judgment, thinking, and mood.  Furthermore, the social worker opined that the Veteran's symptoms rendered him unable to work even in a loosely supervised environment.  Subsequent VA treatment notes from that year reflect similar assessments.

In a January 2008 VA medication management note, the Veteran stated that his medications had been quite helpful over the last few weeks, and that he felt as though he was more emotionally in control.  He also stated that he wanted to return to work.  He stated that he no longer felt confrontational and angry.  He stated he felt less isolative, and that he was no longer feeling depressed.  Upon examination, the Veteran was alert, cooperative, pleasant, and appropriate.  His affect was appropriate, his mood was no longer anxious, sad or anhedonic, and he appeared to be dramatically less irritable and in good control behaviorally.  His sleep had normalized, and he denied hallucinations.

Shortly thereafter, the Veteran returned to work.  In February 2008, the Veteran stated that he felt as though he did not belong at work and felt like he was being watched by his supervisors.  He reported intrusive thoughts and memories.  Also, the Veteran indicated that his wife was now sleeping in a different bedroom due to his excessive thrashing in his sleep.  He stated that he continued to experience periods of irritability and agitation, as well as problems with concentration with memory.  A subsequent VA treatment note from the same month noted that, although the Veteran has showed improvement on his new medication, the stress associated with returning to work caused his anxiety level and insomnia to increase.  He expressed anger with his supervisor and stated he was unsure if he would be able to continue working.  In a March 2008 treatment note, the Veteran reiterated his problems at work.  He also stated that there were times when he had fleeting thoughts of death, and that he felt as though he was worthless and that he had failed.  In April 2008, the Veteran was assigned a GAF score of 48.

In August 2008, the Veteran submitted a number of statements from himself, his family, his friends, and his coworkers, describing the effects of the Veteran's PTSD.  For example, in his own statement, the Veteran described a situation that occurred while he was working when, while responding to an accident at work, he began to experience a flashback to his time in Vietnam.  In a statement from the Veteran's daughter, she stated that, as a result of his symptomatology, including his anger and irritability, she had distanced herself from him.  She also observed that the Veteran's symptomatology had also caused a strain on the relationship between the Veteran and his wife.  Another statement from the Veteran's coworker stated that he witnessed the Veteran become more isolated at work and that he believed he was being "unfairly targeted" by his department supervisor.  A statement from a neighbor stated that, over the past few years, she noticed that the Veteran had become more isolating and that his ability to cope with stress declined.

In addition to the lay statements, the Veteran also submitted an August 2007 letter from his VA psychiatrist who stated that, due to the Veteran's symptomatology, he was unable to establish or maintain effective or favorable relationships with others.  The psychiatrist stated that the Veteran's symptoms included reexperiencing his stressors, including intrusive thoughts and distressing memories associated with his experiences in Vietnam.  The psychiatrist also stated that the Veteran engaged in avoidance behavior and that he isolated himself from others.  The Veteran was also noted as suffering from arousal symptoms, including being easily agitated and angered, and that he tends to be hypervigilant and hyper-alert.  The psychiatrist noted symptoms of depression, including continuously worrying about the circumstances of his life which then leads to episodes panic attacks.  The psychiatrist concluded that that Veteran's symptoms were of such a severity to cause difficulties in areas of employment, family relationships, judgment, thinking, and mood, and assigned a GAF score of 45.  The psychiatrist also stated that the Veteran's PTSD rendered him permanently unemployable.

In October 2008, the Veteran stated that, even with medication, he was still having difficulty sleeping.  Specifically, he stated that he continued to have intrusive thoughts and dreams about his military experiences.  He continued to experienced emotional numbing, avoidance, arousal symptoms, and being easily agitated and anger.  He also reported problems with concentration and memory.  Later that same month, the Veteran reported that he had been experiencing fleeting thoughts of death, but that his spirits were lifted when his granddaughter visited.

In a December 2008 VA treatment note, the Veteran stated that he continued to experience problems sleeping.  He stated that a few nights back, he grabbed his wife by her head while he was asleep and started shaking her.  He continued to report intrusive thoughts, avoidance symptoms, emotional numbing, and depression.  He also stated that he recently had two angry outbursts, one directed at his wife and one in public at a store.

In January 2009, the Veteran underwent another VA examination to assess the nature and severity of his service-connected PTSD.  The Veteran stated that he was employed full time, but that he often has conflict with his boss.  He stated that he stopped going to work at the end of 2007 due to his hyper arousal symptoms and his inability to get along with his coworkers.  The Veteran stated that he spent a great deal of time at home, and that he had lost interest in previously enjoyable activities, such as riding a motorcycle.  The Veteran stated that he had problems with "Orientals," and that he would avoid places if he thinks they will be there.  He stated that while his medication helped with his mood, he still had problems with anger.

Upon examination, the Veteran was casually dressed.  His thought process and communication were not impaired.  He was fully oriented and there were no signs of any cognitive defects.  The Veteran denied any history of hallucinations or delusions, but his did express suicidal ideation, although he never acted upon those thoughts.

Overall, the examiner concluded that the Veteran's condition was consistent with the previous VA examination.  The examiner opined that the Veteran's social functioning resulted in only moderate impairment, and that employment was not impaired except for the ongoing tensions and conflicts with his supervisor.  The examiner assigned a GAF score of 55, finding that the Veteran's condition resulted in reduced reliability and productivity due to the symptoms associated with his PTSD.

A VA treatment note from February 2009 notes the Veteran's complaints of chronic sleep disturbances, including nightmares, avoidance behaviors, hypervigilance, irritability, difficulty concentrating, a depressed/anxious mood, a flattened affect, exaggerated startle response.  The Veteran denied thoughts of self-harm or harm to others.  He did, however, stated that he will see shadows or movement and hears sounds and noises.  The VA social worker noted that the severity of Veteran's PTSD rendered him unable to establish and maintain relationships, and his ability to maintain gainful employment was highly questionable.

In a March 2009 VA treatment note, the Veteran stated that both he and his family had noticed that his mood was down, and that he had had several incidents where in his lost his temper and would later feel guilty.  A follow up VA treatment note indicated that continued to experience trouble sleeping and he continued to experience intrusive and distressing memories and dreams of his Vietnam experiences.  He expressed symptoms of emotional numbing, arousal symptoms, difficulty with concentration and memory, and exaggerated startle response.  During the visit, the Veteran was oriented, alert, cooperative, pleasant, casually dressed, and clean shaven.  His affected was subdued, his mood mildly anxious, and he appeared depressed.  The Veteran denied thoughts of homicidal or suicidal ideation, and he denied hallucinations.  Both his judgment and insight were average.  He stated that he continued to worry about his life circumstances which would, in turn, lead to episodes of panic or anxiety attacks.  The Veteran's insight and judgement were found to be average.  The Veteran was assigned a GAF score of 45.

In May 2009, the Veteran stated that, although his medication has improved his sleep, he experienced side-effects as a result.  He stated that he still experienced intrusive memories and dreams of his military experiences.  He stated that as a result of his PTSD, he stopped working on April 22, 2009.  The VA social worker again noted that, due to the symptoms associated with his PTSD, the Veteran's ability to maintain relationships was highly questionable.  

A July 2009 VA treatment note indicates that the Veteran continued to experience intrusive thoughts and nightmares.  Additionally, he continued to report problems with avoidance, emotional numbing, hypervigilance, irritability, difficulty with concentration, chronic sleep impairment, and an exaggerated startle response.  In August 2009, the Veteran stated that he seeing shadows and he also described fleeting thoughts of suicide without a plan or intent.  In October 2009, the Veteran reported hearing his name called and also reported seeing shadows in his peripheral vision.  The Veteran was noted to be oriented with a flattened effect.  His insight and judgment were both average.  In a subsequent VA treatment note from October 2009, the Veteran was assigned a GAF score of 43.

A January 2010 VA treatment note indicates that, following his hospitalization, he was experiencing more intrusive memories associated with his military experiences.  The Veteran continued to relate symptoms of avoidance, emotional numbing, hyperarousal, hypervigilance, problems with anger and irritability, and difficulties with concentration and memory.  He also reiterated having fleeting thoughts of death.  

A February 2010 VA treatment note reported many of the Veteran's prior symptoms and assigned the Veteran a GAF score of 45 due to problems with the Veteran's primary support group, his social environment, and his occupational problems.  A treatment note from later that month noted that the Veteran had been isolating himself from his family, although he indicated that his wife was still his greatest support.  He stated that he was still working out with a group of friends.  He stated that he was still having problems with angry outbursts.  The Veteran stated that he thought about getting into an automobile accident or driving off of the road.  He said he almost got into an accident a days prior and that he was not sure whether he did it on purpose.  

A March 2010 VA treatment note indicated that Veteran frustration that the gains made during his seven week inpatient program were not lasting, and that he still experienced intrusive thoughts and nightmares.  He stated that he had a "run-in" with his old boss and a woman at church.  The Veteran was alert and oriented, and his judgment and insight were found to be adequate.  However, his motivation was down, and his expressed suicidal ideation.

In January 2012, the Veteran underwent another VA examination to address the nature and severity of his PTSD. The examiner assigned the Veteran a GAF score of 48-50.  With regard to occupational and social impairment, the examiner found that the Veteran symptoms caused occupational and social impairment with both reduced reliability and productivity, and deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's symptoms included recurrent and stressing recollection of his military experiences; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues; and psychological reactivity on exposure to internal or external cues.  Additionally, the examiner noted that the Veteran avoidance thoughts, feelings, conversations, activities, places, or people associated with his in-service experiences.  He also had a markedly diminished interest in significant activities, had a feeling of detachment or estrangement from others, had a restricted range of affect, and a sense of a foreshortened future.  The Veteran's symptoms included chronic sleep difficulties, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  Other symptoms included depressed mood, anxiety, suspiciousness, panic attacks, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.

In June 2012, after hearing that his claim was denied, the Veteran got into a confrontation with his daughter.  He stated that he wanted to shoot himself.  A VA treatment note from later that note indicates that he was constantly on edge and that he slept poorly.  He continued to experience flashbacks, nightmares, and intrusive thoughts.  The Veteran's psychiatrist assigned a GAF score of 47.  In a July 2012 VA treatment note, the Veteran's psychiatrist indicated that he had recently started drinking.  He also stated that the Veteran should be considered a chronic suicide risk given his PTSD, chronic depression, his age, gender, and his failure to improve with treatment.  However, the psychiatrist found that the Veteran was not acutely suicidal at that time.

In October 2012, the Veteran submitted a letter signed by his VA social worker and VA psychiatrist.  In the letter, they stated that the Veteran noticed that his anger had escalated to a higher degree and that he had had several confrontations with people, including drawing a gun someone.  They stated that the Veteran's PTSD impacted his ability to function in an occupational setting and negatively impact his relationship with his family.  Additionally, they noted that his condition would require ongoing therapy and medication.

In October 2012, the Veteran and his wife offered testimony before the undersigned.  During the hearing, the Veteran's wife stated that she had notice a difference with the way the Veteran interacts with his grandchildren.  She also stated that the Veteran had become more violent while driving and that she was afraid of what would happen if the Veteran had a weapon.  She also described his chronic sleep impairment, and stated that there were times when he would attack her in his sleep.  She stated that he no longer participated in family activities.  She also stated that there was an incident where she was afraid he was going to attack their son-in-law.  She also stated that there was an incident at a fast food restaurant when the Veteran pulled out an unloaded gun on a person with whom he was arguing.  Finally, she indicated that the relationship between her and the Veteran was almost non-existent, that they were no longer intimate with each other, and that they no longer communicated.  

The Veteran stated that he no longer had friends, and that he had trouble being with his family.  He stated that sometimes his thought his family would be better off without him.  He stated that he was suffering from more panic attacks as a result of hearing artillery rounds from a nearby military base.  The Veteran also intimated that his medication helped control his angry outbursts, and stated that, if he were not on medication, he would likely be arrested for his violent behavior.  The Veteran also stated that the primary reason he left his job was as a result of his relationship with his supervisor and other fellow employees.  He stated that his only activities were sitting on the porch, gardening, watching his grandchildren, although he stated he tried to avoid them, and talking to an 85-year-old neighbor.

In a November 2012 VA treatment note, the Veteran reported recent family problems involving his daughter and son-in-law.  He reported experiencing frustration and anger.  During the visit, the Veteran was attentive and oriented with normal speech.  His mood was anxious.  His though process was normal and coherent, and his denied suicidal and/or homicidal ideation.  The Veteran was noted to have significant difficulties in social, occupational, and familial functioning.

A March 2013 VA treatment note again notes the Veteran's symptoms of intrusive and distressing memories of his military experiences, avoidance symptoms, emotional numbing, hypervigilance, irritability, difficulty with concentration, chronic sleep disturbances, exaggerated startles response, and depressed or anxious mood.  The Veteran denied any suicidal or homicidal ideation.  The Veteran discussed his frustration over the abusive relationship between his daughter and her husband.  The Veteran's judgment and insight were found to be adequate.  In June 2013, the Veteran said that he had been recently obsessing over the bad decisions he had made in his life.   The Veteran's psychiatrist noted that episodic hallucinations of shadows.  The Veteran was assigned a GAF score of 45.

In November 2013, the Veteran complained of the same symptomatology noted above.  He noted increasing frustration over the processing of his claim.  Upon examination, the Veteran's psychiatrist noted that he was more and agitated than previously, and that his mood was depressed and angry.  He sleep was erratic with nightmares.

In January 2014, the Veteran reported that he had been episodically irritable and gruff with his family.  He continued to report experiencing anxiety, hypervigilance, volatility, flashbacks, nightmares, and intrusive thoughts.  He was alert and cooperative, and his judgment and insight were adequate.  In that treatment note, the psychiatric noted that the Veteran was a good candidate for another stay in the in-patient PTSD program.  A treatment note from March 2014 noted that the Veteran continued to be irritable toward his family, and that he was still anxious, hypervigilant, and volatile.  His psychiatrist noted that he was still "on edge" despite therapy and medication.  In May 2014, the Veteran was attentive and oriented, with a normal speech rate and rhythm.  His mood was anxious and depressed.  The Veteran denied any perceptual disturbances, and his thought process was normal.  He displayed fair insight and judgment, and his memory was intact.  He denied any homicidal or suicidal ideation.  Again, it was noted that the Veteran was suffering from significant difficulties in social, occupational, and familial functioning.  In June 2014, he was assigned a GAF score of 43.

In a December 2014 VA treatment record, the Veteran reported his anger had been helped by new medication, and he found himself to be less argumentative and less volatile.  He stated that he had been most of his time in his "man cave" and that the holidays were always especially tough.  He was still anxious, hypervigilant, and volatile, although he was "a little less on edge."  He continued to experience flashbacks, nightmares, and intrusive thoughts of his military experiences.  Upon examination, the Veteran was alert and cooperative.  His affect was irritable, and his mood was depressed and angry.  There was no indication of psychosis.  Both and judgment and insight were found to be adequate.  He was assigned a GAF score of 45.

In April 2015, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with PTSD and major depressive disorder, and stated that the major depressive disorder arose directly from the PTSD and that the affect the same functional domains.  The examiner concluded that the Veteran's PTSD resulted in total occupational and social impairment.  During the examination, the Veteran stated that he has a hard time being around anyone, including his grandkids.  He stated that he has no friends or significant hobbies, and that he was not involved in any clubs or organizations because he could not tolerate being around others.  The Veteran reported mild problems related to alcohol use.  The Veteran's symptomatology included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful circumstances, an inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran did not have any other symptoms attributable to his service-connected PTSD that were not recorded in the examination report.  The Veteran was assigned a GAF score of 39.

After a careful review of the lay and objective medical evidence of record, to include the Veteran's testimony at the October 2012 Board hearing, the Board finds that the schedular criteria for a 70 percent rating are met for the appeal period from September 10, 2007 to April 29, 2015.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas such as family relations, work, thinking, and mood due to such symptoms as the following: anxiety; panic attacks; depressed mood; hypervigilance; exaggerated startle response; flashbacks and intrusive thoughts and memories related to his military service; difficulties with memory and concentration; suicidal ideation; anger and irritability; chronic sleep disturbances, including nightmares and thrashing in his sleep; episodic hallucinations; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  However, at no point prior to April 30, 2015, did the Veteran's PTSD more nearly approximate total occupational and social impairment.

Although a 70 percent evaluation has been granted for PTSD, the Board finds that the evidence does not show that, at any time prior to April 30, 2015, the Veteran's PTSD was manifested by total occupational and social impairment.  In this regard, the Veteran's symptomatology is not of the frequency, duration, and severity contemplated by the 100 percent rating.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of total occupational and social impairment.  In fact, the Veteran's VA treatment records and VA examinations consistently reflect that he was able to communicate normally, and that he was alert and attentive.  There is no lay or medical evidence of record showing a significant impairment of thought process other than occasional suicidal ideation without intent, and occasionally seeing "shadows."  VA treatment notes consistently indicate that the Veteran's speech was normal.  

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  While the evidence indicates that there have been moments of angry outbursts, there is no indication that the Veteran ever posed a persistent danger to himself or others.  In fact, while the Veteran expressed moments of suicidal ideation, he has consistently denied any attempt or plan.  Additionally, although his angry outbursts have included pulling an unloaded weapon on someone, there is no indication that he actually posed a persistent danger to others.

The Board also finds no lay or medical evidence suggesting that the Veteran's PTSD precluded him from performing activities of daily living, including the maintenance of minimal person hygiene.  The Veteran's mental status examinations consistently note that his grooming and appearance are appropriate.

With respect to orientation, there is no lay or medical evidence of disorientation to time or place at any point prior to April 30, 2015.  Furthermore, while there is an indication of memory problems, there is no evidence of memory loss is severe that the Veteran has forgotten the names of close relatives, his occupational status, or his own name.

The Board has considered the GAF scores during the time period, which range from 43 to 55.  The Veteran's GAF score reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent rating at any point prior to April 30, 2015.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including flashbacks, an exaggerated startle response, and chronic sleep disturbances.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent as they are not such of a severity or frequency to result in total occupational and social impairment.

The Board has generally found the lay statements of record and the October 2012 testimony from the Veteran and his wife to be truthful and credible evidence in support of his claim.  However, even after taking into account the lay statements of record, the Board finds that the criteria for a rating greater than 70 percent at any point prior to April 30, 2015, have not been met.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating, the Board places greater probative weight on the Veteran's VA treatment records and VA examinations conducted by medical professionals who have greater expertise and training that the Veteran in evaluating the extent and severity of a psychiatric disability.

Therefore, based on the evidence of record, the Board finds that an increased rating of 70 percent, but no higher, is warranted from September 10, 2007, to April 29, 2015.

III.  Other Considerations

The Board has considered whether any further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology is adequate accounted for by the current staged ratings.  Therefore, assigning any further staged ratings for such disability is not warranted.
Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's PTSD has been appropriately rated as a single disability, and there is no additional psychiatric impairment that has not been attributed to his PTSD.  As the current appeal does not involve evaluation of multiple conditions, the holding of Johnson is inapposite here.


ORDER

A disability rating of 70 percent, but no higher, for PTSD is granted for the period from September 10, 2007 to April 29, 2015, subject to statutory and regulatory provisions governing the payment of monetary benefits.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is following and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the remaining claim on appeal, entitlement to a TDIU, the Board notes that given the Board's award of a 70 percent disability rating for the Veteran's service-connected PTSD from September 10, 2007, to April 29, 2015, the Veteran is now eligible for schedular TDIU consideration for that period.  38 C.F.R. § 4.16(a) (2015).  As indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's claim for a higher initial rating.  See Rice, supra.  

Notably, the Veteran filed a formal claim for a TDIU in August 2015 wherein he wrote that he last worked full time in 2009.  However, as above, it appears that the Veteran began having trouble working as early as September 2007.  Specifically, in September 2007, the Veteran was placed on two weeks leave at work due to his anger management problems and, in a September 2007 VA treatment record, a social worker opined that the Veteran's symptoms rendered him unable to work even in a loosely supervised environment.  During the January 2009 VA psychiatric examination, the Veteran reported that he was employed full time but that he often had conflict with his boss.  A February 2009 VA treatment record notes that the Veteran's ability to maintain gainful employment was highly questionable.  In a May 2009 VA treatment record it was noted that, as a result of the Veteran's PTSD, he stopped working on April 22, 2009.  However, records from SSA show that the Veteran stopped working on May 31, 2009.  As it is unclear when the Veteran last worked and the circumstances regarding his departure from employment, the AOJ should request such information from the Veteran.  Also on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a claim for a TDIU.

The Board further notes that, despite the May 2015 award of a 100 percent schedular rating for the Veteran's PTSD as of April 30, 2015, the claim of a TDIU prior to April 30, 2015 is not necessarily rendered moot.  In this regard, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, supra; see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of the claimant's disability to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (West 2014).  See Bradley, 22 Vet. App at 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Here, however, since the Veteran's only service connected disability is PTSD, the April 30, 2015 award of a 100 percent schedular rating for PTSD clearly renders moot any claim for a TDIU due to PTSD as of that date.  Hence, as noted, above, the remaining matter of a TDIU due to PTSD is limited to the period prior to April 30, 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim entitlement to a TDIU that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records regarding his employment, to include his last day of employment and the circumstances regarding his departure from employment.  

Specifically explain how to establish entitlement to a TDIU, prior to April 30, 2015

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After implementing the Board's award of a higher initial rating for the Veteran's service-connected PTSD, and after completing the above, the Veteran's claim of entitlement to a TDIU prior to April 30, 2015, should be adjudicated based on the entirety of the evidence.  If the claim is denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


